Citation Nr: 1015579	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-36 131	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
mental disorder, including anxiety and depression.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left fifth finger disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from October 1994 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Augusta, Maine.

By an August 2008 decision, the Board granted entitlement to 
an earlier effective date of January 6, 2003, for the award 
of a 20 percent rating for chronic prostatitis, and 
entitlement to an earlier effective date of June 25, 2003, 
for the award of a 40 percent rating for chronic prostatitis.  
The Board denied entitlement to an effective date earlier 
than August 10, 2004, for the award of a 20 percent rating 
for cervical spine myofascial pain syndrome.  The Appeals 
Management Center (AMC) implemented the earlier effective 
date awards by a February 2009 rating action.  Although the 
Veteran's representative referenced the prostatitis issues in 
a March 2010 brief, the issues were addressed in August 2008 
and they are no longer before the Board.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.

In August 2008, the Board remanded the issues of entitlement 
to an initial compensable rating for service-connected 
erectile dysfunction, whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a mental disorder, and whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a left fifth finger 
disability.  The Board found that the issuance of a statement 
of the case (SOC) was required regarding the three issues 
because the Veteran had filed a notice of disagreement.  See 
38 C.F.R. § 19.26 (2009); Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  

A November 2009 deferred rating decision by the AMC 
acknowledged that the Board's August 2008 remand instructed 
that a SOC was to be issued for the three identified issues 
and appropriate action was to be taken.  However, no SOC has 
been issued, or at least no SOC has been associated with the 
claims file that is before the Board.  Therefore, the Board 
must again remand the three issues for the issuance of a SOC 
in order to ensure compliance with the August 2008 remand 
instructions.  See Stegall, 11 Vet. App. at 271.

In August 2008, the Board also remanded the TDIU claim for 
further development in order to have a VA examining physician 
provide an opinion as to whether the Veteran's service-
connected chronic prostatitis, cervical spine myofascial pain 
syndrome, lumbosacral spine myofascial pain syndrome, 
tinnitus, rhinitis, and erectile dysfunction combine to 
render him unemployable.  See 38 C.F.R. § 4.16(b) (2009).

In June 2009, the Veteran underwent such an examination.  VA 
physician K.J. from the VA Medical Center (VAMC) in Battle 
Creek, Michigan, examined the Veteran and considered the 
effects of the Veteran's service-connected disabilities.  
However, Dr. K.J. also appeared to consider the effects of a 
non-service-connected carcinoid tumor in the abdomen that had 
been recently diagnosed.  Dr. K.J. gave the opinion that the 
Veteran can not secure or follow substantially gainful 
employment in his field as a truck driver because of muscular 
spasms that he experiences in his neck and back.  
Additionally, Dr. K.J. stated that the Veteran's ability to 
function as a truck driver is impaired by the medications 
taken to control his symptoms.  Although Dr. K.J. described 
the effects of the Veteran's service-connected disabilities 
on his past profession as a truck driver, Dr. K.J. did not 
provide an opinion as to the Veteran's employability in 
general.  That is, Dr. K.J. did not address whether the 
Veteran could secure or follow substantially gainful 
employment in other fields particularly in consideration that 
he has completed high school and has four years of college 
education towards an incomplete business information systems 
degree.  In this case, the Board finds that the TDIU issue 
should be remanded for a supplemental opinion from Dr. K.J. 
that more fully addresses the questions salient to the claim.  
See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) 
(holding that once VA undertakes the effort to provide an 
examination, it must provide an adequate one).

Accordingly, this case is REMANDED for the following actions:

1.  Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2009) 
regarding the erectile dysfunction, 
mental disorder, and left fifth finger 
issues.  This is required unless the 
matters are resolved by granting the full 
benefits sought, or by the Veteran's 
withdrawal of the notice of disagreement.  
If, and only if, the Veteran files a 
timely substantive appeal should any of 
these three issues be returned to the 
Board.

2.  Forward the Veteran's claims file to 
the Battle Creek VAMC physician (Dr. 
K.J.) who produced the June 2009 opinion 
in connection with the TDIU claim.  The 
VA physician should review the Veteran's 
claims file and provide a supplemental 
opinion that clarifies whether the 
Veteran's service-connected chronic 
prostatitis, cervical spine myofascial 
pain syndrome, lumbosacral spine 
myofascial pain syndrome, tinnitus, 
rhinitis, and erectile dysfunction 
combine to render him unable to secure or 
follow substantially gainful employment 
consistent with the Veteran's education 
and occupational experience.  (The June 
2009 opinion referred only to the 
profession of truck driver and included a 
comprehensive discussion of a non-
service-connected carcinoid tumor in the 
abdomen.  The supplemental opinion should 
not consider the effects of non-service-
connected disabilities and the opinion 
should address alternative professions or 
state why truck driver is the only 
profession that the Veteran could follow 
if he was physically able to do so.)  The 
physician must provide the complete 
rationale for the conclusions reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.

(Arrange for the Veteran to undergo 
another medical examination only if the 
above-noted Battle Creek VAMC physician 
is unavailable or such examination is 
needed to answer the question posed 
above.)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the TDIU claim.  Consideration 
should be given to whether the case 
should be referred to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration in 
accordance with 38 C.F.R. § 4.16(b) 
(2009).  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

